                                          Case 4:19-cr-00123-HSG Document 39 Filed 03/11/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                                 Case No. 19-cr-00123-HSG
                                   8                     Plaintiff,                           ORDER DENYING MOTION FOR
                                                                                              RELEASE
                                   9             v.
                                                                                              Re: Dkt. No. 34
                                  10     MARIO LOPEZ-TOPETE,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Upon motion of [x] the defendant [ ] the Director of the Bureau of Prisons for a reduction
                                  14   in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided
                                  15   in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,
                                  16   IT IS ORDERED that the motion is:
                                  17

                                  18          [ ] GRANTED
                                  19          [ ] The defendant’s previously imposed sentence of imprisonment of ________________
                                  20              is reduced to ____________________________. If this sentence is less than the
                                  21              amount of time the defendant already served, the sentence is reduced to a time served;
                                  22              or
                                  23          [ ] Time served.
                                  24          If the defendant’s sentence is reduced to time served:
                                  25                   [ ] This order is stayed for up to fourteen days, for the verification of the
                                  26                      defendant’s residence and/or establishment of a release plan, to make
                                  27                      appropriate travel arrangements, and to ensure the defendant’s safe release.
                                  28
                                       Case 4:19-cr-00123-HSG Document 39 Filed 03/11/21 Page 2 of 5




                                   1                The defendant shall be released as soon as a residence is verified, a release plan

                                   2                is established, appropriate travel arrangements are made, and it is safe for the

                                   3                defendant to travel. There shall be no delay in ensuring travel arrangements are

                                   4                made. If more than fourteen days are needed to make appropriate travel

                                   5                arrangements and ensure the defendant’s safe release, the parties shall

                                   6                immediately notify the court and show cause why the stay should be extended;

                                   7                or

                                   8            [ ] There being a verified residence and an appropriate release plan in place, this

                                   9                order is stayed for up to fourteen days to make appropriate travel arrangements

                                  10                and to ensure the defendant’s safe release. The defendant shall be released as

                                  11                soon as appropriate travel arrangements are made and it is safe for the

                                  12                defendant to travel. There shall be no delay in ensuring travel arrangements are
Northern District of California
 United States District Court




                                  13                made. If more than fourteen days are needed to make appropriate travel

                                  14                arrangements and ensure the defendant’s safe release, then the parties shall

                                  15                immediately notify the court and show cause why the stay should be extended.

                                  16     [ ] The defendant must provide the complete address where the defendant will reside upon

                                  17        release to the probation office in the district where they will be released because it was

                                  18        not included in the motion for sentence reduction.

                                  19     [ ] Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

                                  20        [ ] probation or [ ] supervised release (not to exceed the unserved portion of the original

                                  21        term of imprisonment).

                                  22     [ ] The defendant’s previously imposed conditions of supervised release apply to the

                                  23        “special term” of supervision; or

                                  24     [ ] The conditions of the “special term” of supervision are as follows:

                                  25     [ ] The defendant’s previously imposed conditions of supervised release are unchanged.

                                  26     [ ] The defendant’s previously imposed conditions of supervised release are modified as

                                  27        follows:

                                  28
                                                                                   2
                                          Case 4:19-cr-00123-HSG Document 39 Filed 03/11/21 Page 3 of 5




                                   1   [ ] DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

                                   2      States Attorney to file a response on or before _________________, along with all Bureau of

                                   3      Prisons records (medical, institutional, administrative) relevant to this motion.

                                   4

                                   5   [x] DENIED after complete review of the motion on the merits.

                                   6      [x] FACTORS CONSIDERED (Optional), if motion is Granted or Denied on the merits:

                                   7          a.        Extraordinary and Compelling Circumstances Pursuant to 18 U.S.C.
                                                        § 3582(c)(1)(A)(i) and Consistent with Applicable Policy Statements Issued by
                                   8                    the United States Sentencing Commission in U.S.S.G. § 1B1.13
                                             [x] Specific considerations:
                                   9

                                  10               Defendant does not appear to have exhausted his administrative remedies, as he has not

                                  11               asked the warden of his facility to recommend his release. See Dkt. No. 37-1.
                                                   Assuming (without deciding) that it has jurisdiction, the Court has considered the merits
                                  12
Northern District of California
 United States District Court




                                                   of Defendant’s arguments that extraordinary and compelling circumstances exist
                                  13
                                                   because of the COVID-19 pandemic.
                                  14

                                  15
                                              b.        Applicable 18 U.S.C. § 3553(a) Factors (Mark all that apply)
                                  16         [x] The nature and circumstances of the offense pursuant to 18 U.S.C. § 3553(a)(1):
                                  17             [ ] Mens Rea [ ] Extreme Conduct            [ ] Dismissed/Uncharged Conduct
                                                 [ ] Role in the Offense                     [ ] Victim Impact
                                  18

                                  19
                                             [ ] The history and characteristics of the defendant pursuant to 18 U.S.C. § 3553(a)(1):
                                  20             [ ] Aberrant Behavior                        [ ] Lack of Youthful Guidance
                                                 [ ] Age                                      [ ] Mental and Emotional Condition
                                  21
                                                 [ ] Charitable Service/Good Works            [ ] Military Service
                                  22             [ ] Community Ties                           [ ] Non-Violent Offender
                                                 [ ] Diminished Capacity                      [ ] Physical Condition
                                  23
                                                 [ ] Drug or Alcohol Dependence               [ ] Pre-sentence Rehabilitation
                                  24             [ ] Employment Record                        [ ] Remorse/Lack of Remorse
                                                 [ ] Family Ties and Responsibilities         [ ] Other: (Specify)
                                  25

                                  26               [ ] Issues with Criminal History: (Specify)

                                  27         [x] To reflect the seriousness of the offense, to promote respect for the law, and to provide just
                                                 punishment for the offense (18 U.S.C. § 3553(a)(2)(A))
                                  28         [x] To afford adequate deterrence to criminal conduct (18 U.S.C. § 3553(a)(2)(B))
                                                                                             3
                                            Case 4:19-cr-00123-HSG Document 39 Filed 03/11/21 Page 4 of 5




                                              [x] To protect the public from further crimes of the defendant (18 U.S.C. § 3553(a)(2)(C))
                                   1
                                              [ ] To provide the defendant with needed educational or vocational training (18 U.S.C.
                                                  § 3553(a)(2)(D))
                                   2
                                              [ ] To provide the defendant with medical care (18 U.S.C. § 3553(a)(2)(D)) (Specify)
                                   3          [ ] To provide the defendant with other correctional treatment in the most effective manner (18
                                                  U.S.C. § 3553(a)(2)(D))
                                   4          [ ] To avoid unwarranted sentencing disparities among defendants (18 U.S.C. § 3553(a)(6))
                                                  (Specify)
                                   5
                                              [ ] To provide restitution to any victims of the offense (18 U.S.C. § 3553(a)(7))
                                   6          [x] Specific considerations:

                                   7               Defendant is a 45-year old man currently serving a 64-month sentence for pleading
                                   8               guilty to possession with intent to distribute heroin and cocaine. He has only served
                                   9               approximately two years of his sentence, and he has an anticipated release date of May
                                  10               8, 2024. Although Defendant’s criminal history prior to these drug charges was minor,

                                  11               he pled guilty to serious drug charges that carried a mandatory minimum sentence of 60

                                  12               months in custody. He also was found with several firearms in connection with his drug
Northern District of California
 United States District Court




                                  13               trafficking. Defendant’s lack of a serious criminal history was taken into account at

                                  14               sentencing, and the Court granted a six-month downward variance from the low end of

                                  15               the guidelines range to reflect his personal history and circumstances. Defendant does

                                  16               not present any medical history, such as obesity or respiratory disease, that would put

                                  17               him at particular risk with respect to COVID-19. Accordingly the Court finds that a

                                  18               further reduction in his sentence is not warranted under the circumstances presented on

                                  19               this record.

                                  20

                                  21          c.        Whether Defendant Is a Danger to the Safety of Another or to the
                                  22                    Community, 18 U.S.C. § 3142(g)

                                  23          [x] the nature and circumstances of the offense (18 U.S.C. § 3142(g)(1))
                                              [ ] the weight of the evidence against the person (18 U.S.C. § 3142(g)(2))
                                  24          [ ] the history and characteristics of the person (18 U.S.C. § 3142(g)(3))
                                              [ ] the nature and seriousness of the danger to any person or the community that would be
                                  25               posed by the person's release (18 U.S.C. § 3142(g)(4))
                                              [ ] Specific considerations:
                                  26
                                       //
                                  27
                                       //
                                  28
                                                                                           4
                                          Case 4:19-cr-00123-HSG Document 39 Filed 03/11/21 Page 5 of 5




                                   1   [ ] DENIED WITHOUT PREJUDICE because the defendant has not exhausted all
                                   2
                                          administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed
                                   3
                                          since receipt of the defendant’s request by the warden of the defendant’s facility.
                                   4

                                   5
                                             IT IS SO ORDERED.
                                   6
                                       Dated: 3/11/2021
                                   7
                                                                                       ______________________________________
                                   8                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
